
	

115 SRES 701 ATS: Designating November 15, 2018, as “National GIS Day”. 
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 701
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Hatch (for himself, Mr. Warner, Ms. Baldwin, Mr. Blumenthal, Mrs. Capito, Ms. Hassan, Mr. Inhofe, Ms. Klobuchar, Mr. Wyden, Mr. Daines, and Mr. Boozman) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating November 15, 2018, as National GIS Day. 
	
	
 Whereas the management, use, and exchange of geographic information and geospatial data and analysis are essential for operations and decisionmaking in Federal agencies;
 Whereas Geographic Information System technology (referred to in this preamble as GIS) embraces new and innovative ways to use, discover, and share geospatial data through online portals and web services;
 Whereas GIS facilitates the sharing of geographic data, services, and maps through online portals such as GeoPlatform.gov;
 Whereas GIS helps provide shared and trusted geospatial data, services, and applications for use— (1)by the public; and
 (2)by government agencies and partners of government agencies to meet their mission needs; Whereas GIS is an interdisciplinary tool used by students, teachers, researchers, universities, and practitioners in numerous fields and disciplines;
 Whereas geography is identified as a core academic subject eligible for Federal funding under the Every Student Succeeds Act (Public Law 114–95; 129 Stat. 1802);
 Whereas GIS helps foster collaboration and partnerships in the advancement of the National Spatial Data Infrastructure (referred to in this preamble as the NSDI);
 Whereas GIS provides a common framework for the Federal Government and State, Tribal, and local governments, non-Federal partners, communities, constituents, professional bodies for standards, data catalogs, partnerships, and tools that make up the NSDI;
 Whereas GIS is used to investigate and address societal, environmental, and cultural issues, including—
 (1)local issues; (2)global issues;
 (3)issues from the past; (4)issues in the present; and
 (5)potential future issues identified through modeling; Whereas GIS and related geospatial technologies are used in classrooms to engage students in science, technology, engineering, and math (STEM) learning;
 Whereas GIS fosters competition within the sector of geospatial technologies, which is considered a high-growth industry by the Department of Labor; and
 Whereas many Federal agencies, State and local government agencies, nonprofit organizations, schools, libraries, and universities will join with others around the world to showcase their GIS mapping and geospatial applications on November 15, 2018: Now, therefore, be it
		
	
 That the Senate— (1)designates November 15, 2018, as National GIS Day; and
 (2)encourages users of Geographic Information System technology (referred to in this resolving clause as GIS), educators, students, and innovators to continue to employ GIS—
 (A)to learn and explore; (B)to analyze and address societal challenges; and
 (C)to drive economic growth for the betterment of the people of the United States and individuals around the world.
				
